DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jinno Hideki et al. (JP 2010-266154 A, Text references to Hideki are made with respect to an English translation made of record on this office action) in view of Kulkarni et al. (US 2012/0111051) and further in view of Monk et al. (US 2011/0041686).
In regard to claim 7, fig. 1-3 of Hideki teaches a gas compressing method that compresses carbon dioxide (Gm--a carbon dioxide-containing gas) as a target gas (pressure after pump 28) to a pressure that is equal to or higher than a target pressure higher than a critical pressure [critical pressure of CO2] (See at least abstract; fig. 1, 2; ¶ 0006; 0031), the gas compressing method comprising:
a compression step (10) of compressing the carbon dioxide to an intermediate pressure, which is lower than the target pressure (Abstract; ¶ 0006, ¶ 0027);
a first cooling step (at least one of 11c, 12c, 13c, 21, 30) of cooling the carbon dioxide compressed in the compression step to generate an intermediate supercritical fluid (61) (see fig. 1; ¶ 0027);
in this case, the critical temperature is considered as any temperature value prior to the second cooling step.
a pumping step (28) of compressing the intermediate supercritical pressure liquid (Ln) generated in the second cooling step to a pressure (P2) that is equal to or higher than the target pressure [Lp-pressure that exceed the critical pressure] (See fig 1, 2; ¶ 0006, 0021, 0023-0024, 0031).
Hideki teaches a compression step (10) to compress the carbon dioxide to an intermediate pressure ≈ 5 MPa (See fig. 2), but does not explicitly teach the intermediate pressure is equal to or higher than the critical pressure of carbon dioxide (7.3773 MPa/73.8 bar).
However, Monk teaches a method of compressing carbon dioxide, wherein a gaseous carbon dioxide being compressed in a compressor by means of an essentially isothermal process to a pressure (80-90 bar) which lies above the pressure of the critical point of carbon dioxide, in a second step the carbon dioxide being cooled in a cooling device to a temperature below the temperature of the critical point, and in a third step the carbon dioxide then being compressed in a pumping device to a predetermined discharge pressure (See ¶ 0013, 0020-0022; fig. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Hideki by compressing the carbon dioxide fluid to a pressure equal to or higher than the critical pressure of carbon dioxide (e.g., to a pressure of 83 bar), based on the teachings of Monk, since it has been shown that combining prior art elements to yield predictable results is obvious whereby 
Hideki teaches cooling the intermediate supercritical fluid to generate an intermediate supercritical pressure liquid, but does not teach a pressure-reduction step of reducing the pressure of a portion of the intermediate supercritical pressure liquid extracted a main flow thereof after the second cooling step to generate a low-temperature liquid.
However, Kulkarni teaches process for recovering carbon dioxide from a hydrocarbon containing feed stream, wherein the feed stream is compressed in compressor (13) then directed along line 14/14A after-cooler (45) and heat exchanger (15) in order to form a liquid stream (19). A portion of the liquid stream 19 is pumped (via pump 26) and withdrawn as a product while the other portion of the liquid stream split (via 22) passed through an extracting and decompression section including that include a Joule-Thomson valve (valve 27) and pass through the heat exchanger (15) in order to provide cooling to the heat exchanger and recycled back to the inlet of the downstream most compressor 13 [via line 32A] (see at least fig. 2A, 3A). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Hideki by extracting a portion of the liquid CO2 of Hideki after cooling (i.e. prior to pumping), decompressing the intermediate supercritical pressure liquid to generate a low-temperature liquid, as taught by Kulkami, for the purpose of providing cooling to the intermediate supercritical fluid thereby lowering the refrigeration needed in the second cooling step.
In regard to claim 8, Hideki in view of Kulkami teaches the gas compressing method according to claim 7, wherein in the second cooling step, the intermediate supercritical fluid (61) 
In regard to claim 9, Hideki in view of Kulkami teaches the gas compressing method according to claim 7, wherein in the pressure-reduction step (valve 27 of Kulkami, as modified in claim 7), the pressure of the portion of the intermediate supercritical pressure liquid is reduced by utilizing the Joule-Thomson effect to generate the low-temperature liquid (See Kulkarni, ¶ 0059). Kulkami teaches the expansion may be performed by any pressure reduction device including but not limited to conventional cold turbo-expanders, Joule-Thomson valves, reciprocating expansion engines, centrifugal or axial flow turbines, etc., and any combinations thereof.
In regard to claim 10, the modified Hideki teaches the gas compressing method according to claim 7, further comprising a third cooling step (41) of cooling the intermediate supercritical fluid cooled in the first cooling step using an external cooling medium (cooling water 40), wherein the third cooling step is performed before the second cooling step [42] (See Hideki ¶ 0018; fig. 1).
Response to Arguments
Applicant’s arguments (Remarks page 5-6) with respect to the amended claim (regarding the intermediate pressure) have been considered but are moot in view of the new ground(s) of rejection (Monk et al. US 2011/0041686).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763